DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: generating a smart contract based at least in part on a schema and provided information; causing deployment of the smart contract on a ledger as a smart contract ledger instance, wherein the smart contract includes a first contractual agreement agreed upon by at least two counterparties; causing a start of execution of a first contract cryptlet, wherein the first contract cryptlet is associated with the smart contract ledger instance, and wherein the first contract cryptlet includes smart contract logic that implements the first contractual agreement; receiving a unique address associated with the deployed smart contract ledger instance; determining a first mapping, wherein the first mapping is a mapping between the first contract cryptlet and a mapped entity, such that the mapped entity is at least one of another smart contract or another cryptlet, and such that the mapping enables routing of messages between the first contract cryptlet and the mapped entity; generating a cryptlet binding for the first contract cryptlet such that the cryptlet binding includes at least one binding, such that at least one of the at least one binding includes the first mapping; sending the cryptlet binding to the first contract cryptlet; and responsive to a state change associated with the first contract cryptlet, communicating an update to the smart contract ledger instance.
The closest prior art of US 20160092988 A1 (“Letourneau”) discloses a system to generating smart contract including contractual agreement by counterparties, causing execution of contract cryptlet, receiving unique address associated with smart contract ledger instance, and communicating update to smart contract ledger instance in response to state change of contract cryptlet. In addition, prior art US 20150332224 A1 (“Melika”) discloses a system to determining mapping between bitcoin hostnames and social network accounts of users. 
However, the combination of the prior art neither singly nor in combination does not disclose "determining a first mapping, wherein the first mapping is a mapping between the first contract cryptlet and a mapped entity," in view of the specific combinations of the recited steps and functions in the claims. In addition, the combination of the prior art neither singly nor in combination does not disclose executing smart contract logic in the device and update separate smart contract ledger instance on blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685